Citation Nr: 9931318	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  93-09 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an increased rating for anterior cruciate 
ligament deficient, right knee, status post arthroscopy, 
partial meniscectomy currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of a ganglionectomy of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from July 1983 to May 
1992.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Montgomery, 
Alabama (hereinafter RO), which denied entitlement to an 
increased rating for the veteran's service-connected anterior 
cruciate ligament deficient, right knee, status post 
arthroscopy, partial meniscectomy, and for a post left 
ganglionectomy.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for entitlement to an increased rating is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The VA is statutorily obligated to assist the veteran in the 
development of a well-grounded claim.  This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances. Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

The most recent VA orthopedic examination for compensation 
purposes was conducted in September 1995.  Subsequently, the 
veteran underwent right knee surgery in November 1996.  The 
evidence reflects that since the surgery he has been 
receiving ongoing treatment for his right knee disorder.  

During the veteran's hearing in August 1999, he stated that 
after his left ganglionectomy t he periodically lost the 
ability to grasp items, had a restricted range of motion, 
occasional swelling, and constant pain.  He also testified 
that his service-connected right knee caused him to 
experience reduced stability, stiffness, swelling, and pain 
that has increased in severity since a November 1996 
operation.  He stated that he has had to change his job 
status at the Postal Service due to his right knee disorder.  
He further testified that his knee symptoms become worse over 
the course of the day.  In DeLuca v. Brown, 8 Vet.App. 202, 
205 (1995), the United States Court of Appeals for Veterans 
Claim (Court) held that it is improper to assign a particular 
disability rating where the examination merely recorded the 
veteran's range of motion at the time without considering his 
functional loss on use due to flare-ups.

In view of these facts, the Board is of the opinion that a 
thorough and contemporaneous examination is warranted.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

During this hearing, the veteran raised the issue of 
entitlement to service connection for right knee arthritis.  
The Board finds that this issue is "inextricably intertwined" 
with the veteran's claim for an increased rating for anterior 
cruciate ligament deficient, right knee, status post 
arthroscopy, partial meniscectomy and must be formally 
adjudicated by the RO.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).

Regarding the "inextricably intertwined" nature of the 
veteran's diagnosed anterior cruciate ligament deficient, 
right knee, status post arthroscopy, partial medial 
meniscectomy, the Board points out that the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) has held that when aggravation of a veteran's non-
service-connected condition is proximately due to, or the 
result of a service connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the increased 
rating claim, the case is REMANDED to the RO for the 
following:

1.  The RO undertake all appropriate 
action, to include a VA examination, in 
order to adjudicate the issue of service 
connection for arthritis of the right 
knee.  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his right knee 
disability and the residuals of the 
ganglionectomy, which are not already of 
record.  

3.  The RO should request the VA medical 
facility in Mobile to furnish copies of 
any additional treatment records covering 
the period from August 1998 to the 
present.

4.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature and severity of the service 
connected right knee disability and the 
residuals of the gangliectomy of the left 
wrist.  The claims folder and a copy of 
this Remand are to be furnished to the 
examiner for review before the 
examination.  All indicated special 
studies, including X-rays, deemed 
necessary should be accomplished.  The 
examination report should specifically 
include an assessment of the range of 
motion and limitation of motion imposed 
by pain, weakness, excess fatigability, 
or incoordination of the involved areas, 
to include the degree of functional loss 
that is likely to result from flare-up or 
extended use of the right knee.  The 
examiner is requested to include a 
detailed description of all scars 
involving the right knee and left wrist.

5.  Thereafter, RO should adjudicate the 
issue of entitlement to service 
connection for arthritis of the right 
knee on direct and secondary bases, to 
include consideration of Allen.  If the 
benefit sought is not granted, the 
veteran should be notified of that 
decision and of his appellate rights.

6. Thereafter, the RO should readjudicate 
the issues in appellate status, to 
include consideration of 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999) and the Deluca 
case.  If service connection for 
arthritis of the right knee is granted, 
the RO should also consider whether a 
separate rating percentage should be 
assigned for the arthritis per VAOPGCPREC 
23-97, (July 1997) and VAOPGCPREC 9-98 
(August 1998).

If the decision remains adverse, the RO should provide the 
veteran and his representative with a supplemental statement 
of the case, to include 38 C.F.R. §§ 4.40, 4.45, 4.59, and an 
opportunity to respond.  The case should thereafter be 
returned to the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	ROBERT P> REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











